Name: Council Regulation (EEC) No 1706/91 of 13 June 1991 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 7 COUNCIL REGULATION (EEC) No 1706 /91 of 13 June 1991 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1991 /92 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, in accordance with the last subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2727 /75 ; Whereas , as regards products obtained from the processing of common wheat, meslin and rye, account should be taken of progress in cultivation and milling methods, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organization of the market in cereals 0 ), as last amended by Regulation (EEC) No 3577/ 90 ( 2 ), and in particular Article 6 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Article 1 For the 1 991 / 92 marketing year, the monthly increases to be applied to the target price, threshold price , intervention price and to the buying-in price of the products referred to in Article 1 (a), ( b ) and (c) of Regulation (EEC) No 2727/ 75 shall be as set out in this Regulation .Whereas , when the number and amount of the monthly increases are fixed, and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements ; Article 2 The monthly increases to be applied to the target price, threshold price, intervention price and to the buying-in price for common wheat , rye, barley , maize, sorghum and durum wheat , operative for the first month of the marketing year , shall be as follows : Whereas, as regards the threshold prices for maize and sorghum, the monthly increases are, moreover, determined (tn ecus per tonne) Period Monthly increase in intervention and buying-in prices Monthly increase in target and threshold prices Common wheat , rye , barley , maize and grain sorghum Durum wheat Common wheat , rye , barley , maize and grain sorghum Durum wheat July 1991     August 1991   1,50 2,03 ¢ September 1991   " 3,00 4,06 October 1991   4,50 6,09 November 1991 1,50 2,03 6,00 8,12 December 1991 3,00 4,06 7,50 10,15 January 1992 4,50 6,09 9,00 12,18 February 1992 6,00 8,12 10,50 14,21 March 1992 7,50 10,15 12,00 16,24 April 1992 9,00 12,18 13,50 18,27 May 1992 10,50 14,21 15,00 20,30 June 1992   15,00 20,30 (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . (2 ) OJ No L 353 , 17 . 12. 1990 , p . 23 ( 3 ) OJ No C 104, 19 . 4 . 1991 , p . 9 . No L 162 / 8 Official Journal of the European Communities 26 . 6 . 91 (in ecus per tonne)In the case of maize and sorghum, the monthly increase for August and September shall not apply to the threshold price . Article 3 The monthly increases to be applied to the threshold prices for meslin , oats , millet , canary seed and buckwheat , applicable for the first month of the marketing year , shall be the same as those applicable to common wheat. Period Wheat , meslin and rye flour, groats and meal of common wheat Groats and meal of durum wheat July 1991   August 1991 2,10 3,21 September 1991 4,20 6,42 October 1991 6,30 9,63 November 1991 8,40 12,84 December 1991 10,50 16,05 January 1992 12,60 19,26 February 1992 14,70 22,47 March 1992 16,80 25,68 April 1992 18,90 2'8,89 May 1992 21,00 32,10 June 1992 21,00 32,10 Article 4 Themonthly increases to be applied to the threshold price for wheat flour , meslin flour and rye flour and to the threshold for groats and meal of common and of durum wheat , applicable for the first month of the marketing year , shall be as follows : Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1991 / 92 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY